DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “a superpixel extractor configured to extract a plurality of superpixels from an input original image; a backbone network including N feature extracting layers which divide the input original image into grids including a plurality of regions and generate an output value including a feature value for each of the divided regions, where N is a natural number of two or more; and a superpixel pooling layer configured to generate a superpixel feature value corresponding to each of the plurality of superpixels using a first output value to an N.sup.th output value output from each of the N feature extracting layers.”, or any variation thereof as recited.
Closest prior art Wang USPN 2019/0332942 discloses generating spatial-temporal consistency depth map sequences based on convolutional neural networks for 2D-3D conversion of television works includes steps of: 1) collecting a training set, wherein each training sample thereof includes a sequence of continuous RGB images, and a corresponding depth map sequence; 2) processing each image sequence in the training set with spatial-temporal consistency superpixel segmentation, and establishing a spatial similarity matrix and a temporal similarity matrix; 3) establishing the convolution neural network including a single superpixel depth regression network and a spatial-temporal consistency condition random field loss layer; 4) training the convolution neural network; and 5) recovering a depth maps of a RGB image sequence of unknown depth through forward propagation with the trained convolution neural network; which avoids that clue-based depth recovery method is greatly depended on scenario assumptions, and inter-frame discontinuity between depth maps generated by conventional neural networks.
Further closest prior art Price USPN 2015/0206315 discloses labeling objects using multi-scale partitioning, rare class expansion, and/or spatial context techniques. An input image may be partitioned using different scale values to produce a different set of superpixels for each of the different scale values. Potential object labels for superpixels in each different set of superpixels of the input image may be assessed by comparing descriptors of the superpixels in each different set of superpixels of the input image with descriptors of reference superpixels in labeled reference images. An object label may then be assigned for a pixel of the input image based at least in part on the assessing of the potential object labels.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


December 18, 2021

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662